Citation Nr: 1217430	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-46 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph Bratch, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and G. O.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a December 2011 RO (Video conference) hearing.  A hearing transcript has been associated with the claims file.

In November 2011, subsequent to the issuance of the October 2009 statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal. This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.    § 20.1304 (2011). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.






FINDING OF FACT

The Veteran's PTSD manifested by depression, anxiety, irritability, sleep difficulties, suicidal ideations, obsessional rituals, the neglect of personal hygiene and impairment in the areas of family relations, judgment, thinking and mood; the record was negative for total social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (CVAC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, service personnel records, various private treatment records, various lay statements and a VA examination report.  The Veteran did not report that he received current psychiatric treatment.  The Veteran's representative has requested that the Board not remand the instant claim for a new VA examination due to the associated delay; the Veteran has also not alleged that his PTSD has worsened since his last VA examination. 

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

During the December 2011 hearing, the undersigned identified the issue on appeal.  The Veteran was asked to describe his current symptoms, including his suicide attempt.  The Board therefore concludes that it has fulfilled its duty under Bryant.  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.   

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

The Veteran contends that the severity of his PTSD warrants a 70 percent rating.

In a February 2008 statement, the Veteran wrote that he experienced bad nightmares, was always on guard and constantly checked his perimeter.  He was suspicious of others, a loner, isolative and withdrawn.  Loud noises startled him and caused flashbacks.  He was sometimes depressed, was always irritable and was very short fused.  When he ate at restaurants, he sat with his back to the wall and in a position where he can see the front door.  He did not get much sleep, was unable to concentrate and drank "a lot" of alcohol.  He experienced road rage, will put his window down to scream at the other drivers and had "whipped their butts" on a couple of occasions.  He had thoughts of suicide with a plan.

A February 2008 statement from G. O., the Veteran's girlfriend, indicated that she had known the Veteran since they were children but that they did not begin to date until 1990.  They began to live together soon after they started dating.  His current symptoms included constantly being on guard, anxiety attacks, nightmares, flashbacks and the avoidance of crowds.  He had one friend, G. S. and did not go to movie theaters, shopping malls and museums.  While he did go to restaurants, he preferred to go to a familiar one and would check out all exits so he would know the quickest way out in case of an emergency.  He self-medicated by drinking alcohol.  He had a history of working in dangerous occupations (i.e., police officer, prison guard and an iron worker on high rises) and did not hesitate to get into a physical altercation.

A February 2008 statement from D. H., who served with the Veteran, indicated that the Veteran has had difficulty getting over Vietnam.  He self-medicated with alcohol, was constantly on guard and was constantly aware of his surroundings.  He had a history of working dangerous occupations, was suspicious of people, did not trust other people and hallucinated.  He was easily irritated, had a short fuse and was depressed.  Other than going to the veterans groups, all he wanted to do was stay home.  He was a loner, self-isolated, withdrawn and avoided crowds.  The author felt that the Veteran was a candidate for suicide and worried that he would go "berserk" or on a shooting spree.

A February 2008 statement from G. S., who served with the Veteran, indicated that he had kept in touch with the Veteran since service.  The Veteran was depressed, kept everything bottled up inside, was always on guard and was constantly aware of his surroundings.

An August 2008 VA psychiatric examination reflected the Veteran's reports of anxiety, depression, a hyper startle response, avoidance reactions and self-isolation.  He was unable to sleep and had recurrent dreams.  His social life was limited and he stayed home most of the time.  Mental status examination found his affect to be limited in range and with limited emotional expression on his face.  There was no evidence of suicidal or homicidal ideations, delusions, hallucinations or psychosis.  He was oriented to time, place and person.  Judgment was intact and insight was very limited.  Following this examination and a review of the Veteran's claims file, a diagnosis of PTSD was made and a GAF of 52 was assigned.  There were no impairments in thought process, social functioning or the normal activities of daily living.

In a November 2011 statement, the Veteran wrote that he had lost two marriages as a result of his PTSD and that every relationship he has had was severely damaged from PTSD.  The August 2008 VA examiner did not ask him about his suicidal ideations or the impact of his PTSD on his past relationships.  His symptoms have remained essentially the same since his February 2008 statement in that he occasionally considered suicide, constantly carried a gun and knife, and checked the perimeter and door locks in house.  He was constantly anxious or depressed.  He "almost never" left the house, was angry and irritable, and "every little thing" caused him to go off.  He did not have much contact with his family and his only friends were a couple of old buddies that he spoke to on the phone.

During his December 2011 hearing, the Veteran testified that he was depressed and had suicidal ideations "a lot" while he was drinking.  He was anxious with people or crowds of people.  His daily routine consisted of lying in bed and watching television; he did not have any hobbies and occasionally spoke with a couple of guys that he had served in Vietnam with.  He did have a gun in every room of his house.  His girlfriend gave him space and tried not to argue with him.  He did not shower or change his clothes as he was not around anyone.  On the day after Thanksgiving, he felt suicidal and placed a gun to his head.  The Veteran's girlfriend testified that he gets anxious and irritable and frequently makes demands upon her that were unreasonable.  She did the basic life tasks for him such as cooking, cleaning and managing the finances.  They no longer sleep in the same bedroom due to his sleep difficulties and his habit of looking out the window.  Everything from a crying child or a rude adult can set him off.  Overall, his condition had slightly worsened since February 2008.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with a 70 percent rating.  His current symptoms included near-continuous depression, anxiety, irritability, sleep difficulties and flashbacks.  He self-isolated and avoided crowds.  He reported a history of road rage and physical assaults while his girlfriend reported that he was easily "set off" by others, suggesting impaired impulse control.  He testified that he neglected his personal hygiene.  Judgment was found to be intact in the August 2008 VA examination and hallucinations were reported by D. H.  The Veteran did not have contact with his immediate family and had two friends with whom he maintained contact via telephone.  Suicidal ideations with intent were reported by the Veteran and his girlfriend.  In addition, both the Veteran and his girlfriend reported that he frequently checked to ensure that the house was secure.  The Veteran also testified in the December 2011 hearing that he kept a gun in every room of his house.  The record demonstrates that the Veteran manifested deficiencies in the areas of family relations, thinking and mood; he did not work or attempt schooling during the course of the appeal.  38 C.F.R. § 4.130, 9411.

In addition, the August 2008 VA examiner assigned a GAF of 52, further suggesting moderate symptoms.  The Board notes that either the Veteran did not report, or the text of this examination did not reflect, his more serious reported symptoms such as suicidal ideations and impaired impulse control.  Carpenter, supra.
A rating in excess of 70 percent is not warranted.  Although the Veteran has reported that he rarely left the home, he has not demonstrated total social impairments as he had maintained a few friendships and a relationship with his girlfriend.  He was not employed during the course of the appeal.  The record does not demonstrate, and the Veteran has not alleged, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place or memory loss.  A total rating is therefore not warranted.  38 C.F.R. § 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested by depression, anxiety, irritability, sleep difficulties, suicidal ideations, obsessional rituals, neglected personal hygiene and impairment in the areas of family relations, judgment, thinking or mood.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as he did not work during the course of this appeal.  Hence, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Subject the governing laws and regulations applicable to the payment of monetary benefits, entitlement to an initial rating of 70 percent for PTSD is granted.





REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran was not employed during the course of the appeal.  In a February 2008 statement, the Veteran described his road rage and his history of physical altercations.  A February 2008 letter from the Veteran's girlfriend indicated that he had a history of working as a police officer, a prison guard and as an iron worker on high rises; she also described his history of verbal altercations with members of the public and his tendency to get into physical altercations.  During his December 2011 hearing, the Veteran testified that he used to get into "a lot of trouble" with his bosses while working as he "couldn't take the authority."

In TDIU rating claims, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran a VA examination with an appropriate examiner to determine the impact of his service connected disabilities (i.e., PTSD, diabetes mellitus type II, and erectile dysfunction) on his ability to work.  The claims file and a copy of this remand should be made available to and reviewed by the examiner, and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

Specifically, the examiner should comment on the Veteran's impairment due to the pathology, symptoms and signs of his service connected PTSD, diabetes mellitus type II, and erectile dysfunction.  The examiner is also asked to furnish an opinion with respect to the following question:

Do the Veteran's service connected disabilities (i.e., PTSD, diabetes mellitus type II, and erectile dysfunction) render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated with such disabilities, and considering his education and occupational experience?  In making this assessment, the examiner should specifically comment on the Veteran's reported tendencies towards verbal and physical altercations, which have been associated with his PTSD.

In answering the question above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for TDIU, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


